932 F.2d 963Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Muhammad Jalal Deen AKBAR, Petitioner-Appellant,v.J.T. HADDEN, Warden, Respondent-Appellee.Muhammad Jalal Deen AKBAR, Petitioner-Appellant,v.J.T. HADDEN, Respondent-Appellee.
Nos. 90-6837, 90-6851.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 25, 1991.Decided May 13, 1991.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-90-45-HC)
Muhammad Jalal Deen Akbar, appellant pro se.
Eileen G. Coffey, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
DISMISSED IN PART AND AFFIRMED IN PART.
Before PHILLIPS, WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Muhammad Jalal Deen Akbar appeals the district court's orders dismissing his 28 U.S.C. Sec. 2241 motion and denying his motion for reconsideration for lack of subject matter jurisdiction.


2
Akbar's first notice of appeal, No. 90-6837, is without effect because it was filed before he filed a motion for reconsideration and before the district court ruled on the Fed.R.Civ.P. 59 motion.  Under Fed.R.App.P. 4(a)(4), in order for this Court to gain jurisdiction over the appeal, the notice of appeal must be filed after the entry of judgment disposing of the Rule 59 motion.    Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  This requirement is mandatory and jurisdictional.    Id. at 61.  Therefore, we dismiss this appeal.


3
Our review of the record and the district court's opinion discloses that Akbar's second appeal, regarding his Sec. 2241 petition and the motion for reconsideration, No. 90-6851, is without merit.  Accordingly, we affirm on the reasoning of the district court.  Akbar v. Hadden, CA-90-45-HC (E.D.N.C. May 17, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
90-6837, DISMISSED.


5
90-6851, AFFIRMED.